Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Submission Non-Compliant to Non-Final Office Action
The Applicant’s response dated 8/5/2022 is non-compliant because the Applicant has failed to properly label the claims. Specifically, at least claim 15 contains newly added claim limitations that were not underlined. MPEP Section 714. Specifically, at least the limitation of “generate, by a trained model, a diagnostic value for the accessed medical image, wherein the diagnostic value comprises a value indicating to a physician a suitability of the medical image for making a diagnosis .”, should read “generate, by a trained model, a diagnostic value for the accessed medical image, wherein the diagnostic value comprises a value indicating to a physician a suitability of the medical image for making a diagnosis.” 
While this could result in a non-compliant amendment, for the purposes of expediting compact prosecution, the Examiner has addressed the amendments as presented, but it should be noted that any amendment missed as a result of Applicant’s error will not result in a second final action.
Status of Claims
Claims 1, 11, and 15 have been amended in the response filed 8/5/2022.
Claims 1-7, 12-14, and 16-20 remain in a previous presentation.
Claims 1-7 and 11-20 are currently pending and considered below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 15 each twice recite the limitation "a physician.”  It is unclear if the second instance of “a physician” refers back to the first instance of “a physician” or a second physician. The second instance of “a physician” will be construed as “the physician.”
Dependent claims 2-7, 12-14, and 16-20 are rejected at least due to their dependency from claims 1, 11, and 15, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 and 11-12, 14-15, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0010445 to Krishnan (“Krishnan”) in view of U.S. Patent Pub. No. 2014/0087342 A1 to Campanatti (“Campanatti”)
Regarding claim 1, Krishnan discloses: 
A computer-implemented method for generating a diagnostic value of a medical image, the diagnostic value comprising a value (Krishnan, 0028: probability of diagnosis) indicating to a physician (Krishnan, 0028: the probability is presented to a user) a suitability of the medical image for making a diagnosis, the method comprising the steps of: (Krishnan, Abstract: a CAD system that uses machine learning for medical image diagnosis) 
accessing the medical image; (Krishnan, para. [0026]: processing a digital image requires accessing the image)
providing the medical image and workflow metadata associated with the medical image (Krishnan, para. [0026]: the digital image is a raw file, which contains metadata) to a model trained to generate diagnostic values, (Krishnan, para. [0028]: the image is provided to a CAD module, which is a machine-learning model, see para. 0030) the workflow metadata comprising information regarding one or more of an imaging modality sequence, (Krishnan, para. [0023]: the raw image file includes multiple images in a sequence and modality, such as the method in which images are generated, such as a CT scan) imaging modality parameters, imaging modality component information, (Krishnan, para. [0023]: the raw image file includes component, such as the imaging modality) or imaged body region information; 
receiving, from the trained model, the diagnostic value; (Krishnan, para. [0052]: the system provides an accuracy score)
wherein the model is trained by: (Krishnan, para. [0031]: the CAD process trains a learning engine) based on a training medical image; (Krishnan, para. [0051]: training a machine learning model based on training data is associated with a medical image)
accessing a viewer log of an image viewer used by a physician to review the training medical image (Krishnan, para. [0012, 0013, 0022]: subject image dataset and for adapting/optimizing the CAD process), the viewer log comprising logs of one or more viewing actions performed by the physician using the image viewer; and (Krishnan, para. [0012, 0013, 0022]: the subject image dataset include data acquired through user interaction with the CAD system, such as user acceptance and rejection of CAD marks during user review)
wherein the above steps are performed for different clinical workflows as a part of a machine learning technique to train a model (Krishnan, para. [0051]: user interaction data is used to train the learning process) to output diagnostic values of medical images (Krishnan, para. [0009]: the CAD system uses machine learning to develop “classifiers,” which classify the medical image (para. 0028) and are ultimately used to create accuracy scores, see para. 0052) acquired by one or more particular clinical workflows.1 (Krishnan, para. [0052]: this occurs as part of the verification process, which is a workflow)
However, the method of Krishnan does not explicitly recite accessing workflow metadata from a system log of one or more of a medical apparatus or a medical system, the workflow metadata indicative of a clinical workflow for generating a diagnosis mapping the one or more viewing actions to a corresponding diagnostic value based on an attention metric, the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis.
Campanatti teaches that it is old and well known to include accessing workflow metadata from a system log of one or more of a medical apparatus or a medical system (Campanatti, para. [0039], Fig. 4B: medical image data collected by medical imaging devices is used to generate metadata), the workflow metadata indicative of a clinical workflow for generating a diagnosis (Campanatti, para. [0039], Fig. 4B: the metadata is used to generate medical image views for diagnostic purposes)
mapping the one or more viewing actions (Campanatti, para. [0053]: a first user interaction of the first user with the medical image) to a corresponding diagnostic value based on an attention metric, (Campanatti, para. [0053]: scoring the user interaction data) the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis; (Campanatti, para. [0053]: the score is based on the user interaction compared to a model, or training, interaction, see para. 0052)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Krishnan to include recite accessing workflow metadata from a system log of one or more of a medical apparatus or a medical system, the workflow metadata indicative of a clinical workflow for generating a diagnosis mapping the one or more viewing actions to a corresponding diagnostic value based on an attention metric, the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis, as taught by Campanatti to improve clinical workflow with regard to medical imaging because Campanatti teaches it improves clinical workflow. See para. 0039. 

Regarding claim 2, the combination of Krishnan and Campanatti discloses each of the limitations of claim 1 and further discloses:
the system log is of an imaging apparatus used in the acquisition of the one or more medical images. (Krishnan, para. [0023]: the imaging apparatus is an MRI or PET device).

Regarding claim 4, the combination of Krishnan and Campanatti discloses each of the limitations of claim 1 and further discloses:
wherein the one or more viewing actions comprise at least one of: a zooming action, a contrast adjustment, a brightness adjustment, a switching to another medical image, a deletion of a medical image, and a delineation of an anatomical structure in the medical image. (Krishnan, para. [0022]: detecting/diagnosing anatomical structures with the viewing action of reviewing marks).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising querying the physician to obtain user input on the diagnostic value, and wherein generating the diagnostic value is further based on the user input. (Krishnan, para. [0022]: detecting/diagnosing a medical image by reviewing marks).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising receiving an identification of an adjustment of a particular clinical workflow corresponding to the provided workflow metadata which (Krishnan, para. [0029]: changing color/intensities or spectrographic information of an image to enhance a particular structure), according to the trained model (Krishnan, para. [0030]: machine-learning can be used to implement the changes), results in a higher diagnostic value of the medical image. (Krishnan, para. [0029]: changing color/intensities or spectrographic information of an image to enhance a particular structure).

Regarding claim 11, Krishnan discloses:
A system for generating a diagnostic value of a medical image, the diagnostic value comprising a value (Krishnan, 0028: probability of diagnosis) indicating to a physician (Krishnan, 0028: the probability is presented to a user) a suitability of the medical image for making a diagnosis, the system comprising: (Krishnan, Abstract: a CAD system that uses machine learning for medical image diagnosis)
an input interface configured for obtaining workflow metadata indicative of the clinical workflow (Krishnan, para. [0026]: the digital image is a raw file, which contains metadata), wherein the workflow metadata comprises a portion of a system log of a medical apparatus or medical system used in carrying out the clinical workflow, (Krishnan, para. [0022]: the subject image dataset include data acquired through user interaction with the CAD system, such as user acceptance and rejection of CAD marks during user review) the workflow metadata comprising information regarding one or more of an imaging modality sequence, (Krishnan, para. [0023]: the raw image file includes modality, such as the method in which images are generated, such as a CT scan) imaging modality parameters, imaging modality component information, (Krishnan, para. [0023]: the raw image file includes component, such as the imaging modality) or imaged body region information
a memory comprising instruction data representing a set of instructions; (Krishnan, para. [0020]: software applications comprising program instructions that are tangibly embodied on one or more program storage devices)
a processor configured to communicate with the input interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to: (Krishnan, para. [0020]: executable by any device or machine comprising suitable architecture)
access the medical image; (Krishnan, para. [0026]: processing a digital image requires accessing the image)
provide the medical image and the workflow metadata (Krishnan, para. [0026]: the digital image is a raw file, which contains metadata) to a model trained to generate diagnostic values; (Krishnan, para. [0028]: the image is provided to a CAD module, which is a machine-learning model, see para. 0030)
receive, from the trained model, the diagnostic value; (Krishnan, para. [0052]: the system provides an accuracy score)
wherein the model is trained by: (Krishnan, para. [0031]: the CAD process trains a learning engine) accessing a viewer log of an image viewer used by a physician to review the training medical image(Krishnan, para. [0022]: subject image dataset and for adapting/optimizing the CAD process), the viewer log comprising logs of one or more viewing actions performed by the physician using the image viewer; and (Krishnan, para. [0022]: the subject image dataset include data acquired through user interaction with the CAD system, such as user acceptance and rejection of CAD marks during user review)
wherein the above steps are performed for different clinical workflows as a part of a machine learning technique to train a model (Krishnan, para. [0051]: user interaction data is used to train the learning process) to output diagnostic values of medical images (Krishnan, para. [0009]: the CAD system uses machine learning to develop “classifiers,” which classify the medical image (para. 0028) and are ultimately used to create accuracy scores, see para. 0052) acquired by one or more particular clinical workflows.2 (Krishnan, para. [0052]: this occurs as part of the verification process, which is a workflow)
Campanatti teaches that it is old and well known to accessing training workflow metadata comprising system log data of one or more of a medical apparatus or a medical system; (Campanatti, para. [0039], Fig. 4B: medical image data collected by medical imaging devices is used to generate metadata)
mapping the one or more viewing actions (Campanatti, para. [0053]: a first user interaction of the first user with the medical image) to a corresponding diagnostic value based on an attention metric, (Campanatti, para. [0053]: scoring the user interaction data) the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis; (Campanatti, para. [0053]: the score is based on the user interaction compared to a model, or training, interaction, see para. 0052)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Krishnan to include recite accessing workflow metadata from a system log of one or more of a medical apparatus or a medical system, the workflow metadata indicative of a clinical workflow for generating a diagnosis mapping the one or more viewing actions to a corresponding diagnostic value based on an attention metric, the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis, as taught by Campanatti to improve clinical workflow with regard to medical imaging because Campanatti teaches it improves clinical workflow. See para. 0039. 

Regarding claim 12, Dekel discloses each of the limitations of claim 11, as discussed above, and further discloses:
A workstation or imaging apparatus comprising the system according to claim 11. (Krishnan, para. [0002]: CAD system).

Regarding claim 13, Dekel discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the set of instructions further cause the processor to identify an adjustment of the clinical workflow which (Krishnan, para. [0029]: changing color/intensities or spectrographic information of an image to enhance a particular structure), according to the trained model (Krishnan, para. [0030]: machine-learning can be used to implement the changes), results in a higher diagnostic value of the medical image. (Krishnan, para. [0029]: changing color/intensities or spectrographic information of an image to enhance a particular structure).

Regarding claim 15, Dekel discloses:
A non-transitory computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to: (Krishnan, Abstract: a CAD system that uses machine learning for medical image diagnosis)
access workflow metadata from a system log of one or more of a medical apparatus or a medical system (Krishnan, para. [0026]: the digital image is a raw file, which contains metadata), the workflow metadata indicative of a clinical workflow (Krishnan, para. [0022]: the subject image dataset include data acquired through user interaction with the CAD system, such as user acceptance and rejection of CAD marks during user review) for generating a diagnosis based on a training medical image, (Krishnan, para. [0028]: the image is provided to a CAD module, which is a machine-learning model, see para. 0030) and comprising information regarding one or more of an imaging modality sequence, (Krishnan, para. [0023]: the raw image file includes modality, such as the method in which images are generated, such as a CT scan) imaging modality parameters, imaging modality component information, (Krishnan, para. [0023]: the raw image file includes component, such as the imaging modality)
access a viewer log of an image viewer used by a physician to review the training medical image (Krishnan, para. [0022]: subject image dataset and for adapting/optimizing the CAD process), the viewer log comprising logs of one or more viewing actions performed by the physician using the image viewer (Krishnan, para. [0022]: the subject image dataset include data acquired through user interaction with the CAD system, such as user acceptance and rejection of CAD marks during user review)
wherein the above steps are performed for different clinical workflows as a part of a machine learning technique to train a model, (Krishnan, para. [0051]: user interaction data is used to train the learning process) to output diagnostic values of medical images (Krishnan, para. [0009]: the CAD system uses machine learning to develop “classifiers,” which classify the medical image (para. 0028) and are ultimately used to create accuracy scores, see para. 0052) acquired by one or more particular clinical workflows;3 (Krishnan, para. [0052]: this occurs as part of the verification process, which is a workflow)
access a medical image; and (Krishnan, 0028: relevant features are extracted from an image, which would require accessing the original image)
generate, by the trained model, a diagnostic value for the accessed medical images, wherein the diagnostic value comprises a value (Krishnan, 0028: probability of diagnosis) indicating to a physician (Krishnan, 0028: the probability is presented to a user) a suitability of the medical image for a diagnosis (Krishnan, 0028: the probability of diagnosis is a suitability of the medical image with the overlay, for the particular diagnosis)
Campanatti teaches that it is old and well known to map the one or more viewing actions (Campanatti, para. [0053]: a first user interaction of the first user with the medical image) to a corresponding diagnostic value based on an attention metric, (Campanatti, para. [0053]: scoring the user interaction data) the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis, (Campanatti, para. [0053]: the score is based on the user interaction compared to a model, or training, interaction, see para. 0052)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Krishnan to map the one or more viewing actions to a corresponding diagnostic value based on an attention metric, the attention metric corresponding to a correlation of the viewing actions of the physician and the suitability of the training medical image for diagnosis, as taught by Campanatti to improve clinical workflow with regard to medical imaging because Campanatti teaches it improves clinical workflow. See para. 0039. 

Regarding claim 17, Dekel discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the viewing actions comprise at least one of: a zooming action, a contrast adjustment, a brightness adjustment, a switching to another medical image, a deletion of a medical image, and a delineation of an anatomical structure in the medical image (Krishnan, para. [0022]: detecting/diagnosing anatomical structures with the viewing action of reviewing marks). 

Regarding claim 18, Dekel discloses each of the limitations of claim 15, as discussed above, and further discloses:
query the physician to obtain user input on the diagnostic value, and wherein the generating the diagnostic value is further based on the user input. (Krishnan, para. [0022]: detecting/diagnosing a medical image by reviewing marks).

Regarding claim 19, Dekel discloses each of the limitations of claim 15, as discussed above, and further discloses:
determine an adjustment of a particular clinical workflow corresponding to the accessed workflow metadata which results in outputting a higher diagnostic value of the medical image. (Krishnan, para. [0029]: changing color/intensities or spectrographic information of an image to enhance a particular structure).

Claims 14 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0010445 to Krishnan, et al. (“Krishnan”) in view of U.S. Patent Publication No. 2014/0087342 A1 to Campanatti, et. al. (“Campanatti”) in further view of U.S. Patent Publication No. 2013/0129165 to Dekel (“Dekel”).

Regarding claim 14, as best understood, the combination of Krishnan and Campanatti discloses each of the limitations of claim 13, as discussed above. However, the combination does not explicitly recite generating, by the trained model, a plurality of diagnostic values by ingesting a plurality of different workflow metadata, each of the plurality of different workflow metadata associated with different clinical workflow and selected based on a measure of similarity to the clinical workflow; selecting one of the plurality of workflow metadata that results in the highest diagnostic value, the selected one of the plurality of workflow metadata associated with a corresponding different clinical workflow; and identifying the adjustment based on differences between corresponding different the clinical workflow clinical workflow.
Dekel teaches that it is old and well known to include generating, by the model, a plurality of diagnostic values by ingesting a plurality of different workflow metadata (Dekel, para. [0130]: disclosing a confidence score for an image layout, used to reach a clinical diagnosis, see para. [0009], the layout is used to assist a physician in reaching a diagnosis), each of the plurality of different workflow metadata associated with different clinical workflow (para. [0132]: subsequent candidates are completed for each workflow) and selected based on a measure of similarity to the particular clinical workflow (Dekel, paras. [0130] – [0131]: selecting a layout choice based on the user feedback of the particular clinical workflow);
selecting one of the plurality of workflow metadata that results in the highest diagnostic value, the selected one of the plurality of workflow metadata associated with a corresponding different clinical workflow (Dekel, para. [0131]: selecting a layout choice with the highest confidence value); and
identifying the adjustment based on differences between the corresponding different clinical workflow and the particular clinical workflow. (Dekel, paras. [0130] – [0131]: a user selects a layout choice, construed as an adjustment, based in part on the confidence level, which is construed as a difference between the workflow metadata and the particular clinical workflow).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating, by the trained model, a plurality of diagnostic values by ingesting a plurality of different workflow metadata, each of the plurality of different workflow metadata associated with different clinical workflow and selected based on a measure of similarity to the clinical workflow; selecting one of the plurality of workflow metadata that results in the highest diagnostic value, the selected one of the plurality of workflow metadata associated with a corresponding different clinical workflow; and identifying the adjustment based on differences between corresponding different the clinical workflow clinical workflow, as taught by Dekel to improve clinical workflow with regard to medical imaging because Dekel teaches it improves workflow through greater efficiency and usability. See para. 0005. 

Regarding claim 20, the combination discloses each of the limitations of claim 19, as discussed above. 
Dekel teaches that it is old and well known to include generating, by the model, a plurality of diagnostic values by ingesting a plurality of different workflow metadata (Dekel, para. [0130]: disclosing a confidence score for an image layout, used to reach a clinical diagnosis, see para. [0009], the layout is used to assist a physician in reaching a diagnosis), each of the plurality of different workflow metadata associated with different clinical workflow (para. [0132]: subsequent candidates are completed for each workflow) and selected based on a measure of similarity to the particular clinical workflow (Dekel, paras. [0130] – [0131]: selecting a layout choice based on the user feedback of the particular clinical workflow);
selecting one of the plurality of workflow metadata that results in the highest diagnostic value, the selected one of the plurality of workflow metadata associated with a corresponding different clinical workflow (Dekel, para. [0131]: selecting a layout choice with the highest confidence value); and
identifying the adjustment based on differences between the corresponding different clinical workflow and the particular clinical workflow. (Dekel, paras. [0130] – [0131]: a user selects a layout choice, construed as an adjustment, based in part on the confidence level, which is construed as a difference between the workflow metadata and the particular clinical workflow).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating, by the trained model, a plurality of diagnostic values by ingesting a plurality of different workflow metadata, each of the plurality of different workflow metadata associated with different clinical workflow and selected based on a measure of similarity to the clinical workflow; selecting one of the plurality of workflow metadata that results in the highest diagnostic value, the selected one of the plurality of workflow metadata associated with a corresponding different clinical workflow; and identifying the adjustment based on differences between corresponding different the clinical workflow clinical workflow, as taught by Dekel to improve clinical workflow with regard to medical imaging because Dekel teaches it improves workflow through greater efficiency and usability. See para. 0005. 

Claims 3 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0010445 to Krishnan, et al. (“Krishnan”) in view of U.S. Patent Publication No. 2014/0087342 A1 to Campanatti, et. al. (“Campanatti”) in further view of U.S. Patent Publication No. 2016/0335395 to Wu, et al. (“Wu”).

Regarding claim 3, the combination of Krishnan and Campanatti discloses each of the limitations of claim 1 as discussed above. Krishnan discloses predicting a diagnostic value. (Krishnan, para. [0022]). However, Krishnan does not explicitly recite wherein the attention metric maps the one or more viewing actions to the diagnostic value on the basis of at least one of: an occurrence or number of occurrences of a particular viewing action, a temporal order of the one or more viewing actions, a viewing duration of a particular medical image, and a viewing frequency of the particular medical image.
Wu teaches that it is old and well known in the art of healthcare that the attention metric maps the one or more viewing actions to the suitability of the training medical image on the basis of at least one of: an occurrence or number of occurrences of a particular viewing action, a temporal order of the one or more viewing actions, a viewing duration of a particular medical image, and a viewing frequency of the particular medical image. (Wu, Abstract: the system tracks viewing actions, including the amount of time a viewer spent on a particular image).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the attention metric maps the one or more viewing actions to the diagnostic value on the basis of at least one of: an occurrence or number of occurrences of a particular viewing action, a temporal order of the one or more viewing actions, a viewing duration of a particular medical image, and a viewing frequency of the particular medical image, as taught by Wu, in order to improve clinical diagnoses and provide and estimated confidence in the diagnosis.
Regarding claim 16, the combination of Krishnan and Campanatti discloses each of the limitations of claim 15, as discussed above. 
Wu teaches that it is old and well known in the art of healthcare that the attention metric maps the one or more viewing actions to the suitability of the training medical image on the basis of at least one of: an occurrence or number of occurrences of a particular viewing action, a temporal order of the one or more viewing actions, a viewing duration of a particular medical image, and a viewing frequency of the particular medical image. (Wu, Abstract: the system tracks viewing actions, including the amount of time a viewer spent on a particular image).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the attention metric maps the one or more viewing actions to the diagnostic value on the basis of at least one of: an occurrence or number of occurrences of a particular viewing action, a temporal order of the one or more viewing actions, a viewing duration of a particular medical image, and a viewing frequency of the particular medical image, as taught by Wu, in order to improve clinical diagnoses and provide and estimated confidence in the diagnosis.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0010445 to Krishnan, et al. (“Krishnan”) in view of U.S. Patent Publication No. 2014/0087342 A1 to Campanatti, et. al. (“Campanatti”) in further view of U.S. Patent Publication No. 2012/0301864 to Bagchi, et al. (“Bagchi”).

Regarding claim 6, Dekel discloses each of the limitations of claim 1 as discussed above. The method of Dekel discloses accessing a radiology report associated with the assessed medical image and further providing the radiology report to the trained model. (Dekel, para. [0068]: a radiologist logs into the system and selects a study to view, construed as a radiology report). However, the method of Dekel does not explicitly recite wherein the estimating of the diagnostic value further comprises analyzing the radiology report using a natural language processing technique to extract information about the diagnostic value from a textual description in the radiology report.
Bagchi teaches that it is old and well known in the art of healthcare to analyze the report using a natural language processing technique to extract information about the associated diagnostic value from a textual description in training radiology reports. (Bagchi, para. [0072]: the system uses national language processing to process natural language content, construed as a report, which is used is creating a diagnosis and the associated confidence value, see para. [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Dekel to analyze the report using a natural language processing technique to extract information about the diagnostic value from a textual description in the report, as taught by Bagchi, in order to improve diagnosis by including report data as part of the diagnosis.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 1/31/2022, with respect to the 35 USC § 103 rejection of Claims 1-7 and 11-20 have been considered are not persuasive.
The Applicant argues that Krishnan fails to disclose “to train a model to output diagnostic values of medical images acquired by one or more particular clinical workflows.” The argument is not persuasive for multiple reasons. First, the cited limitation of “to train a model to output diagnostic values of medical images acquired by one or more particular clinical workflows,” is intended use, which does not receive patentable weight. MPEP 2114. Second, Krishnan teaches the classifiers are “built using neural networks.” Krishnan at 0033. An element built by a neural network (e.g. machine learning) is an output of the associated model. The cited “accuracy scores” are an evaluation of the above classifiers. Krishnan at 0052. All this occurs in the CAD module, 16, which is a model. Krishnan at 0028, Fig. 1.  
The Applicant then argues that “the score is not used…to train a model.” However, Krishnan at 0032 states that “system performance can be improved over time based upon “misses” of a previous classifier (e.g., the continuous learning component may be trained on errors or incorrect predictions made by the classifier).”
The Applicant then appears to argue that it would not be obvious to combine Krishnan and Campanatti. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both Krishnan and Campanatti deal with medical image processing, and the above cited portions of Campanatti improve medical imaging workflow. Campanatti at 0039.
For the reasons set forth in the 35 USC § 103 rejection of claims 1-7 and 11-20 above, the references cited in the rejection render amended claims 1-7 and 11-20 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. MPEP 2114.
        2 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. MPEP 2114.
        3 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. MPEP 2114.